In a proceeding pursuant to CPLR article 78 inter alia to review respondents’ determination to disqualify petitioner as a candidate for the position of police patrolman, petitioner appeals from a judgment of the Supreme Court, Nassau County, dated September 9, 1975, which dismissed the proceeding on the merits. Judgment affirmed, without costs or disbursements. Upon the record herein, it cannot be said that the determination was arbitrary, unreasonable or illegal. Hopkins, Acting P. J., Margett, Damiani, Rabin and Hawkins, JJ., concur.